REASONS FOR ALLOWANCE
Claims 30-41 are pending. Claims 1-29 had been previously cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,498,515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Chandra et al. (WO 2008/021573, cited on IDS dated 9/18/2019), teaches an ACK/NACK signal and a link performance signal. The link performance signal indicates error rate levels as a percentage for the H-ARQ operation (see ¶ 0061 and Table 1). However, the ACK/NACK signal of Chandra et al. is not a joint-coded ACK signal, as required by the claims.
As per claims 30-32, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the soft ACK or NACK information includes a joint-coded indication information of a code block set error pattern level information and an ACK information.
As per claims 33-35, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the soft ACK or NACK information includes a joint-coded indication information of a code block set error pattern level information and an ACK information.
As per claims 36-38, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the soft ACK or NACK information includes a joint-coded indication information of a code block set error pattern level information and an ACK information.
As per claims 39-41, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the soft ACK or NACK information includes a joint-coded indication information of a code block set error pattern level information and an ACK information.
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 1/14/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464